Exhibit MEDIA RELEASE American Campus Communities Inc. Reports Fourth Quarter and Year End 2008 Financial Results AUSTIN, Texas(BUSINESS WIRE)—February 17, 2009American Campus Communities Inc. (NYSE:ACC) today announced the following financial results for the quarter and year ended December 31, 2008. 2008 Highlights § Increased quarterly FFOM 19.3 percent to $15.0 million compared to $12.6 million in the fourth quarter prior year, and increased 2008 full year FFOM 64.3 percent to $43.2 million compared to $26.3 million for the full year 2007.Reported quarterly FFOM of $0.34 per fully diluted share and $1.12 per fully diluted share for the full year 2008, which was within previously communicated range of $1.08 – § Increased same store wholly-owned net operating income ("NOI") by 6.0 percent over the fourth quarter 2007 and 2.6 percent over the year ended December 31, 2007. Excluding $0.4 million of charges related to hurricane damage, full year 2008 NOI increase for same store wholly-owned properties was 3.3 percent over the full year 2007. § Increased same store wholly-owned occupancy to 96.2 percent as of December 31, 2008, compared to 95.1 for same date prior year. § Selected by Washington State University to begin the planning process for the development, ownership and operation of an American Campus Equity (ACE™) project. § Selected by Boise State University to begin the planning process for the development of a multi-phased ACE project that could ultimately result in a housing development containing approximately 2,000 beds. § Opened first ACE development, Vista de Sol at Arizona State University, fully occupied.The property is 100 percent applied for the upcoming 2009-2010 academic year at a 4.6 percent rental rate increase. § Achieved an average rental rate increase at same store wholly-owned properties of 3.4 percent for the 2008-2009 academic year. § Acquired GMH Communities Trust's student housing platform in a $1.4 billion transaction that included 40 wholly-owned and 21 joint venture properties. § Closed and commenced construction on the $220 million third phase development at the University of California, Irvine. The combined phases bring the ACC transaction value on the campus to $435.2 million, which the company believes to be the largest third-party transaction in the industry. 1 § Increased third-party management revenue by 133.2 percent to $6.6 million from $2.8 million in 2007, and established a pipeline of future contracts totaling $1.8 million in annual revenue commencing 2009 - 2010. § Raised $252.1 million of net proceeds through an equity offering on April 23, 2008, consisting of the sale of 9,200,000 shares of common stock at a price of $28.75 per share. § Increased total assets by 102.9 percent from $1.1 billion as of December 31, 2007 to $2.2 billion as of December 31, 2008 through acquisitions, including GMH and others, and developments consistent with the company’s investment criteria. 2008 Operating Results Revenue for the 2008 fourth quarter totaled $78.3 million, up 85.1 percent from $42.3 million in the 2007 fourth quarter. Operating income for the quarter increased $1.4 million or 10.2 percent over the prior year fourth quarter primarily due to the GMH acquisition and the opening of Vista del Sol and Villas at Chestnut Ridge in August 2008.Net loss per fully diluted share was $0.08, or $3.4 million, for the 2008 fourth quarter, compared with net income per fully diluted share of $0.23, or $6.1 million, for the same quarter in 2007. FFO for the 2008 fourth quarter totaled $16.8 million, or $0.38 per fully diluted share, compared with $14.4 million, or $0.50 per fully diluted share, for the fourth quarter 2007. FFOM for the 2008 fourth quarter totaled $15.0 million, or $0.34 per fully diluted share, compared with $12.6 million, or $0.44 per fully diluted share, for the fourth quarter 2007. A reconciliation of FFO and FFOM to net income is shown on Table 3. NOI for same store wholly-owned properties was $18.8 million in the quarter, up 6.0 percent from $17.7 million in the 2007 fourth quarter. NOI for the wholly-owned property portfolio increased 94.9 percent to $34.6 million for the quarter from $17.7 million in the comparable period of 2007. For purposes of calculating property NOI, the company defines property NOI as property revenues less direct property operating expenses, excluding depreciation and unallocated corporate general and administrative expenses. For the year ended December 31, 2008, total revenue was $235.4 million, up 60.0 percent from $147.1 million in 2007. Net loss for the year totaled $13.1 million, or $0.34 per fully diluted share. FFO for 2008 totaled $44.8 million, or $1.16 per fully diluted share, compared with $28.4 million in 2007, or $1.08 per fully diluted share, and FFOM for 2008 totaled $43.2 million, or $1.12 per fully diluted share, compared with $26.3 million in 2007, or $1.00 per fully diluted share. Excluding a compensation charge and related tax impact aggregating $10.9 million, or $0.42 per fully diluted share, related to the company’s 2004 Outperformance Bonus Plan, FFOM for 2007 totaled $37.2 million, or $1.42 per fully diluted share. “2008 marks a year of monumental growth and sound execution as we completed the GMH acquisition, achieved strong financial and operational results in our legacy assets, and positioned our balance sheet for the future with only 17 percent of the company’s fixed rate debt coming due through 2010,” said Bill Bayless, American Campus CEO. “We increased Fall 2008 same store occupancy to 96.3 percent, achieved 2008-2009 academic year rental rate growth of 3.4 percent over the prior year and same store NOI growth for each quarter when compared to same quarter prior year. While the economic landscape will continue to be challenging in 2009, we believe we are poised to create value internally with the improved operational performance of the GMH portfolio, and to maximize prudent, disciplined external growth via our lower risk, higher yield ACE opportunities.” 2 Portfolio Update As of February 13, 2009, the company’s combined same store wholly-owned portfolio was 48.1 percent applied for and 45.0 percent leased compared to 50.5 percent applied for and 47.7 percent leased for the same date prior year. The same storeACC legacy portfolio was 53.0 percent applied for and 48.7 percent leased compared to 60.4 percent applied for and 54.7 percent leased for the same date one year ago, with a 2.7 percent rental rate increase over the current in place rent. The GMH same store portfolio was 44.0 percent applied for and 42.0 percent leased compared to 41.0 percent applied for and 41.0 percent leased for the same date prior year, at a rental rate increase of 1.4 percent over the current in place leases. “While leasing velocity at our ACC legacy assets is slower on a year to date basis, we do not believe the current pace will translate into final occupancy performance for Fall 2009,” said Greg Dowell, American Campus chief operating officer. “We believe the decrease in velocity is directly related to the fact that many of our assets finished leasing very early in the season last year. When looking at the last several years, the majority of our assets are on par with their historical leasing trends while maintaining positive rental rate increases.” The company was selected by Washington State University (WSU) to begin the planning process for the development, ownership and management of an ACE project. Under the ACE program, the company invests its equity in on-campus student housing via a long-term ground lease with colleges and universities. This pioneering financing solution allows institutions to develop or sell on-campus student housing while preserving their credit capacity to fund core academic infrastructure. The WSU project could consist of multiple phases of new construction and redevelopment encompassing several thousand on-campus student housing beds.This award is the result of a procurement process initiated by the University in July 2008 with the goal of comprehensively upgrading and replacing its on-campus stock of apartment housing for upperclassmen through a long-term, public-private partnership. As of December 31, 2008, construction on Barrett Honors College, the second phase of the ACE development at Arizona State University, was 45 percent complete.
